Citation Nr: 1737770	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-26 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction currently resides with the RO in Detroit, Michigan.

In September 2010, the Veteran and his spouse testified at a hearing before a RO Decision Review Officer.  In September 2011, the Veteran and his spouse testified during a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.

This matter was initially before the Board in February 2012, when it was remanded for further evidentiary development.  It was again before the Board in October 2015, when the claim was denied.  The Veteran appealed the denial of the claim to the United States Court of Appeals for Veterans Claims (Court), which in July 2016, granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C.A. § 7525(a) for readjudication consistent with the Motion.

In November 2016, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his current cervical spine disability is related to an in-service injury.  He testified that he was hit by the recoil of a Howitzer and experienced a cervical spine injury.  He is currently diagnosed as having degenerative disc disease of the cervical spine.

The service treatment records document that the Veteran was hit by the recoil of a Howitzer in his left lateral orbit.  It was forceful enough to make him roll over.  He was not unconscious.  There was a laceration of the left facetal area.  There was also pain in his left shoulder and the recoil may have hit him there also.  He was evacuated to a hospital for proper x-rays, observation, etc.  A November 1970 clinical record from the 483 USAF Hospital revealed that the Veteran was struck in the left shoulder by a 102 mm Howitzer without loss of consciousness.  The impression was listed as nondisplaced fracture of the left distal clavicle, facial laceration and cervical muscle strain.   

In the JMR, the parties agreed that a January 2010 VA examination report was inadequate as the proffered nexus opinion only addressed the Veteran's cervical muscle sprain condition.  The JMR stated that the January 2010 VA examination did not address whether it was at least as likely as not that the Veteran's diagnosed cervical degenerative disc disease was caused by or related to his military service.  The Board remanded the claim in November 2016 for further opinion.

In a November 2016 report, a VA examiner opined that the Veteran's degenerative disc disease is less likely as not incurred in or caused by military service.  In providing a rationale, the examiner noted that the Veteran was not medically discharged from the military as well as the number of the years since service discharge without documented cervical spine complaints. Moreover, the examiner stated that degenerative arthritis is part of the normal aging process.  However, the examiner did not address the inservice injury which the Veteran alleges caused his present cervical spine disability.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined that an examination is inadequate where the examiner does not comment on the Veteran's reports, but instead relies on an absence of medical records to provide a negative opinion. 

In light of the above, this issue must once again be remanded for further VA opinion. 

 Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file, to an appropriate examiner for a records review and request that he or she provide an opinion with respect to the Veteran's cervical spine disability. 

The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that degenerative disc disease of the cervical spine was present in service, was caused by service or is otherwise related to service. 

In this regard, the examiner should address the Veteran's contentions that an in-service injury caused his current cervical spine disability.  Specifically, the service treatment records reflect that the Veteran was struck in the left shoulder by a 102 mm Howitzer without loss of consciousness.  The impression was listed as nondisplaced fracture of the left distal clavicle, facial laceration and cervical muscle strain.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2016), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review.   

2.  When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

